Citation Nr: 0023675	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  95-01 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder (other than residuals of a right foot fracture).

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a right foot fracture.

4.  Entitlement to service connection for a gastrointestinal 
(GI) disorder, other than hemorrhoids, including as a result 
of exposure to Agent Orange.

5.  Entitlement to service connection for a skin disorder, 
including as a result of exposure to Agent Orange.

6.  Entitlement to service connection for a seizure disorder 
(also claimed as blackouts), including as a result of 
exposure to Agent Orange.

7.  Entitlement to service connection for a cervical spine 
disorder, including as a result of exposure to Agent Orange.

8.  Entitlement to service connection for peripheral 
neuropathy, including as a result of exposure to Agent 
Orange.

9.  Entitlement to a disability rating in excess of 30 
percent for service-connected post traumatic stress disorder 
(PTSD), on appeal from the initial grant of service 
connection, to include the issue of entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1970.  He had service in the Republic of Vietnam from January 
1967 to September 1968.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from February 1993 and May 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

In February 1993, the RO granted service connection for PTSD, 
evaluated as 10 percent disabling, effective from June 1992.  
In May 1995, the RO denied entitlement to service connection 
for GI, skin, seizure, and cervical spine disorders, and 
peripheral neuropathy, all including as a result of exposure 
to Agent Orange, and denied entitlement to service connection 
for right and left foot disorders.  In September 1995, the RO 
assigned a 30 percent disability rating for service-connected 
PTSD, effective from June 1992.  The RO in Jackson, 
Mississippi, currently has jurisdiction over the claims.

The Board remanded this case in May 1999 in order to schedule 
the veteran for a hearing before a member of the Board.  In 
March 2000, a hearing was held before the undersigned Board 
member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  

In February 2000, additional copies of the veteran's service 
personnel records were received at the RO, subsequent to the 
issuance of the May 1999 supplemental statement of the case.  
As this evidence duplicates evidence previously of record 
and/or is not relevant to the issues on appeal, a remand to 
the RO for the issuance of a supplemental statement of the 
case is not warranted.  See 38 C.F.R. §§ 19.31, 19.37 (1999).

Further, additional evidence, consisting of two lay 
statements, was received at the Board in March 2000.  As the 
veteran waived RO consideration of this evidence, a remand to 
the RO for the issuance of a supplemental statement of the 
case is not warranted.  See 38 C.F.R. §§ 19.31, 20.1304(c) 
(1999).

The claim for a disability rating in excess of 30 percent for 
service-connected PTSD is the subject of the REMAND herein.


FINDINGS OF FACT

1.  No medical evidence has been presented to render 
plausible a claim that any current disability of ankles or 
feet is the result of a disease or injury incurred in 
service.

2.  In an unappealed decision of January 1990, the RO denied 
service connection for residuals of a fracture of the right 
foot.  

3.  Evidence submitted since the January 1990 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for residuals of a fracture of the right foot.

4.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

5.  Gastrointestinal, seizure, and cervical spine disorders 
are not among the disorders listed in 38 C.F.R. § 3.309(e).

6.  The veteran does not have acute or subacute peripheral 
neuropathy, and peripheral neuropathy did not develop to a 
degree of 10 percent within one year of active service.

7.  No medical evidence has been presented to render 
plausible a claim that any current gastrointestinal (other 
than hemorrhoids), seizure, or cervical spine disorders, or 
peripheral neuropathy are the result of a disease or injury 
incurred in service.

8.  The claim of entitlement to service connection for a skin 
disorder, including as a result of exposure to Agent Orange, 
is plausible.

9.  The veteran does not have chloracne, and chloracne or an 
acneform disease did not develop to a degree of 10 percent 
within one year of active service. 

10.  The preponderance of the evidence is against the claim 
that any skin disorder resulted from disease or injury in 
service, including as a result of exposure to Agent Orange.



CONCLUSIONS OF LAW

1.  The claims for service connection for bilateral ankle and 
foot disorders (other than residuals of a right foot 
fracture) are not well grounded, and there is no statutory 
duty to assist the veteran in developing facts pertinent to 
these claims.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The January 1990 RO decision that denied entitlement to 
service connection for residuals of a fracture of the right 
foot is final.  38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 
38 C.F.R. §§ 20.200, 20.302(b), 20.1103 (1999).

3.  Evidence received since the January 1990 RO decision that 
denied entitlement to service connection for residuals of a 
fracture of the right foot is not new and material, and that 
claim may not be reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

4.  The claims for service connection gastrointestinal (other 
than hemorrhoids), seizure, and cervical spine disorders, and 
peripheral neuropathy, including as a result of exposure to 
Agent Orange, are not well grounded, and there is no 
statutory duty to assist the veteran in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim of entitlement to service connection for a skin 
disorder, including as a result of exposure to Agent Orange, 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The veteran is not entitled to service connection for a 
skin disorder, including as a result of exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1112, 1131, 1116, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records disclose that on 
entrance examination in December 1965, he was diagnosed as 
having third degree pes planus, not considered disabling 
(NCD).  He was assigned a physical profile of "1" for his 
lower extremities.  Pes planus was described as second 
degree, asymptomatic, and non-disabling in March 1966.  

In June 1967, the veteran complained of head pain on the left 
front side.  He sought treatment after twisting his right 
ankle in September 1967.  The diagnosis was right ankle 
sprain.  He was provided an ace wrap and placed on light duty 
for three days.  The veteran complained of much pain in both 
feet upon prolonged standing in November 1967.  He was on 
mess duty.  It was recommended that he be put on a detail not 
requiring prolonged standing.

The veteran also complained of pain in the epigastric region 
on November 27, 1967.  Examination was negative.  The 
examiner's impression was rule out gastritis.  On examination 
the following day, the veteran reported no relief of his 
epigastric pain from medication.  The examiner diagnosed 
functional gastrointestinal distress.  

On February 16, 1968, the veteran had minor abrasions of his 
forearms and forehead.  He had been in an automobile 
accident.  An x-ray revealed a fracture of the left fifth 
metacarpal.  This was erroneously reported as the left fifth 
metatarsal in the treatment records, but thereafter 
corrected.  A cast was placed on the veteran's wrist.  On the 
following day, he complained of a left temporal headache.  He 
could not remember much about the prior evening.  The 
examiner's impression was mild contusion of the left frontal 
soft tissue.  On February 23, 1968, the examiner checked the 
cast on the veteran's left arm.  He reported that his thumb 
and the left side of his hand felt numb.  The thumb hold was 
changed.  

In March 1968, the veteran stated that he kicked someone but 
missed and hit leg against a desk.  The examiner diagnosed a 
contusion of the right leg.

In October 1968, the veteran complained of blood in his 
stools, pain in both feet when standing, and vertigo.  He 
stated that he had pain in the left foot for two years when 
standing.  He also reported pain above his left eye since 
February 16 and blood in his bowel movements every day.  
Physical examination was negative with the exception of mild 
pes planus.  He was prescribed arch supports.  The veteran 
again sought treatment for pes planus in November 1968.  He 
stated that he could not walk without great pain.  

On orthopedic evaluation on November 8, 1968, the veteran 
complained of foot pain on marching and standing.  He also 
complained of headaches.  He stated that he had foot pain 
since November 1967 and headaches since February 1968.  Range 
of motion of the cervical spine was within normal limits.  
Feet and ankle motion was also within normal limits.  Gait 
was normal.  He was able to stand on his heels and toes.  The 
legs were stable.  X-rays of the feet showed that the long 
arch was preserved.  There was some mild hammering of the 
toes.  The examiner noted that cervical spine and ankle and 
feet examinations were within normal limits.  The veteran was 
fit for duty.

On November 21, 1968, the veteran complained of headaches and 
pain in both feet.  He reported pain from his forehead to the 
back of his head.  The examiner noted that he was fit for 
duty and prescribed him medication for headaches.  

The veteran reported that he still had headaches and 
dizziness in December 1968.  It was noted that his complaints 
did not fit a clinical pattern and had not produced 
laboratory results.  The assessment was multiple complaints, 
functional.  No treatment was indicated.

In January 1969, the veteran was treated for a rash on his 
neck.  The rash had been present for one day.  He had been 
working in the grass on the previous day.  The examiner 
prescribed Calamine lotion.

The veteran sought treatment for stomach cramps in March 
1969.  The examiner diagnosed cramps, functional.  In May 
1969, the veteran complained of left foot pain.  Physical 
examination revealed minimal swelling.

In September 1969, the veteran complained of right shoulder 
pain.  He stated that he injured his shoulder during physical 
training, when he dove and landed on his shoulder.  X-rays 
were within normal limits.  The examiner's impression was 
contusion of the right shoulder.  

In January 1970, the veteran complained that since hemorrhoid 
surgery in November 1969, he had pain in his lower back and 
hips.  The examiner noted that it appeared to be radiculitis 
secondary to lumbar puncture.  

On separation examination in January 1970, the veteran's 
feet, lower extremities, skin, neurologic system, spine, and 
abdomen were normal.  He was assigned a physical profile of 
"1" for his lower extremities.

The veteran claimed entitlement to service connection for, 
inter alia, a broken right foot, stomach problems, and a skin 
disorder in October 1986.  He stated that he broke his right 
foot during service in 1967 and that he had stomach and skin 
problems from 1967 to present.  In subsequent written 
statements, he further reported that he injured his feet and 
the left side of his head in a car accident during service in 
February 1968.  His right foot gave him problems all the time 
and was getting worse.

The veteran was hospitalized at the VA Medical Center (VAMC) 
in Martinez, California, in October 1986.  He gave a history 
of peptic ulcer disease, status post gastrointestinal bleed 
in October 1985.  He was admitted for abdominal pain, nausea, 
and bright red blood per rectum.  He also complained of some 
left-sided numbness in his upper and lower extremities and 
the left side of his face.  Colonoscopy was normal except for 
some inflamed hemorrhoids.  Endoscopy showed some mild distal 
esophagitis and some mild gastritis with prepyloric 
inflammation.  There were no erosions or ulcerations and a 
normal duodenum.  The impression was GI bleed probably 
secondary to hemorrhoids and also some esophagitis-gastritis 
like symptoms.  Complete neurologic examination revealed no 
evidence of sensory or motor deficits.  Discharge diagnoses 
included history of peptic ulcer disease.

In a Report of Accidental Injury dated in December 1986, the 
veteran stated that he blacked out while driving his car in 
February 1968.  He reportedly injured his head and right foot 
in the accident.  He stated that his stomach, legs and feet 
were in pain all the time and that he had a skin rash such 
that he could not wear anything on his legs at times.

The veteran was examined by James Neely, M.D. in February 
1987.  Dr. Neely indicated that he had been treating the 
veteran since October 1985.  His history and diagnoses 
included peptic ulcer disease and recurrent syncope.  

In February 1987, the veteran provided a service personnel 
record showing that his driver's license had been revoked 
following his February 1968 automobile accident.  He stated 
that he blacked out, did not remember what happened, and 
still had blackouts.  The report indicates that the veteran 
could not remember what happened just prior to the accident.  
An injury report indicated that he was staggering, unsteady, 
uncoordinated, and smelled of alcohol following the accident.  

Also of record were written statements from the veteran's 
mother to the effect that the veteran had been sick since his 
separation from service.  She stated that his stomach, head, 
and feet bothered him.  She further stated that there was a 
rash on his legs when he left service.  

The veteran underwent VA psychiatric examination in June 
1987.  He reported that he suffered a head injury and a 
possible seizure disorder during service.  He stated that in 
1985 he began having problems with his back and feet with 
symptoms of limb numbness.  He used alcohol heavily but had 
to stop in 1985 because it was causing a stomach disorder.  

On VA general medical examination in July 1987, the veteran 
reported that he fractured his foot in an automobile accident 
during service.  He stated that electromyography (EMG) 
revealed positive neuropathy in the right lower leg.  He 
complained of epigastric distress.  He also complained that 
his body felt numb all of the time, and that he had a skin 
rash and foot pain all the time.  On examination, the 
veteran's skin and digestive system were within normal 
limits.  An x-ray of the right foot showed overlapping of the 
first and second toes and mild hallux valgus.  An upper 
gastrointestinal (UGI) series was normal.  There was full 
range of motion of the right ankle.  Pertinent diagnoses 
included subjective low back pain with radiculopathy down the 
right leg; hallux valgus of the right foot; upper GI pain; 
and claimed seizure disorder.

On VA ear, nose and throat examination in July 1987, the 
veteran reported some numbness of the right side of his face 
and occasional epistaxis.  No neurological disorder was 
diagnosed.

The veteran was also afforded a VA neurological examination 
in July 1987.  He stated that he blacked out and had an 
automobile accident in 1968.  He injured his head and back.  
He had back pain and pain in both lower extremities radiating 
into the feet.  He had another blackout in October 1985.  He 
also reported that he fractured his right foot during 
service.  For the past six weeks, he complained of frequent 
bifrontal headaches, a feeling of lightheadedness, and a 
feeling of spinning.  He stated that at times his entire body 
would be weak and numb, including his lower extremities and 
the left side of his face.  The left side of his face had 
been numb since the accident.  He also reported intermittent 
gastrointestinal problems since service.  He stated that he 
"breaks out all over his skin."  Physical examination 
revealed a decrease to pinprick and touch over the entire 
left side of the face and head.  There was also a decrease of 
vibratory sensation over the left forehead.  Touch and 
pinprick were decreased over the lateral aspect of the right 
foot.  The veteran could walk on his heels, toes and in 
tandem.  The examiner noted that it was impossible to 
determine if there was any validity to the veteran's claim of 
a seizure disorder at that time.  There was a question of a 
psychogenic etiology of the sensory problems over the left 
face, head, and forehead.  The only findings on examination 
suggestive of a possible radiculopathy was the decrease to 
touch and pinprick over the lateral aspect of the right foot, 
which would involve the L5 root.  However, the lumbosacral 
spine films showed only mild narrowing at L4-5.

On VA gastrointestinal examination in July 1987, 
sigmoidoscopy revealed only internal hemorrhoids.  

In an October 1987 rating decision, the RO denied entitlement 
to service connection for gastrointestinal, skin, and seizure 
disorders on a direct basis.  Service connection for 
hemorrhoidectomy was established.  The RO notified the 
veteran of this decision and of his appellate rights by 
letter dated December 23, 1987.  He did not perfect an 
appeal.

In March 1988 and February 1989 written statements, the 
veteran's mother reported that the veteran had been sick 
since his separation from service.  He had problems with his 
head, stomach, legs, and feet.

In written statements received at the RO in 1988 and 1989, 
the veteran reported that he suffered a blackout and injured 
his head, feet and legs in an automobile accident during 
service.  He had problems with stomach bleeding, his feet and 
skin, and blackouts since service.  He also claimed that his 
disabilities were caused by exposure to Agent Orange.

In a statement received at the RO in July 1988, B.S. reported 
that the veteran had stomach and foot problems and pain and 
dizziness.

In October 1988, the RO notified the veteran that service 
connection was not granted for his claimed conditions.  
However, the RO failed to identify any specific disabilities.

In February 1989, a copy of Dr. Neely's 1987 examination 
report and a copy of the service personnel record showing 
that the veteran's driver's license had been revoked were 
associated with the claims folder.

In February 1989, a November 1986 written statement from H.T. 
was associated with the claims file.  H.T. reported that the 
veteran complained of headaches and stomach problems after 
service.

In a written statement received at the RO in March 1989, H.J. 
reported that he had known the veteran since September 1969 
and that he was suffering from ankle and foot problems when 
they first met.

In May 1989, C.T. reported that after service the veteran 
complained of headaches and stomach problems.  

In July 1989, the RO obtained the veteran's private treatment 
records from E. Cheung, M.D.  These records showed that the 
veteran underwent gastroscopy and fiberoptic sigmoidoscopy in 
March 1989.  Findings included a hiatal hernia, gastritis 
with retained mucous and fluid and edematous folds, colonic 
redundancy, edematous folds, and hemorrhoids, but no gross 
lesions.  

Private treatment records of the veteran from Donald R. 
Townsend, M.D. were also associated with the claims folder in 
July 1989.  The veteran complained of pain and swelling in 
both feet and ankles, predominantly the left foot, in January 
1989.  He reported that both feet were fractured in a jeep 
accident in Vietnam.  The diagnoses were fracture of the 
tibia and synovitis of the left ankle.  

In a letter dated January 2, 1990, the RO notified the 
veteran that the October 1988 letter was deficient in that 
the RO did not identify for which disabilities service 
connection had been denied.  The RO stated that service 
connection for a right foot fracture was denied.  The RO 
further stated that additional evidence received did not 
alter the prior denials of service connection, but did not 
specify for which disabilities service connection had 
previously been denied.  The veteran was advised of his 
appellate rights.  He did not appeal.

Numerous additional written statements were thereafter 
received from the veteran.  He reported having problems with 
his head, neck, feet, legs, ankles, blackouts, stomach and 
skin which he associated with active service.  He reportedly 
experienced symptoms of these conditions over the years.  He 
also complained of numbness and tingling in his hands and 
feet since active service.

The veteran underwent VA psychiatric examination in March 
1990.  He complained of foot pain and gave a history of colon 
problems, which he associated with service.  He further 
complained of dizziness and blackouts, and of having skin 
problems since his separation from service.  

On VA general medical examination in May 1990, the veteran 
reported having stomach problems since 1967 and foot and leg 
pain all the time.  The skin was without lesions.  
Examination of the musculoskeletal and nervous systems was 
essentially negative.  A UGI showed deformity of the duodenum 
suggesting the presence of peptic ulcer disease.  The 
examiner diagnosed irritable bowel syndrome, peptic ulcer 
disease, and no objective findings for complaints of joint 
pains.  

The veteran was re-examined by VA in June 1990.  He again 
complained of stomach, leg and foot pain.  He reported 
fracturing his left foot in a jeep accident in 1968 and 
having constant pain in both ankles since the accident.  He 
complained of low back pain that went down his legs and they 
turned numb.  The veteran also reported having epigastric 
pain since service.  Examination of the skin was normal.  No 
abnormalities of the legs, feet, or nervous system were 
found.  Pertinent diagnoses included thickening of the 
mucosal folds in duodenum on x-ray.

On VA psychiatric examination in June 1990, the examiner 
reviewed the file and noted that the veteran had been 
diagnosed as having seizures secondary to alcoholism during 
VA hospitalization in 1985.  Pertinent diagnoses included a 
somatization disorder and peptic ulcer disease.

In September 1991, the veteran provided a copy of the service 
personnel record showing that his driver's license had been 
revoked.

In October 1991, the RO obtained the veteran's private 
treatment records from Sing H. Tan, M.D., dated from 1989 to 
1991.  He complained of foot problems.  He gave a history of 
a left leg injury during service.  The veteran was diagnosed 
as having gastritis, dysphagia, and pancreatitis.  Additional 
diagnoses included dermatitis in August 1990.  Flexible 
sigmoidoscopy and abdominal ultrasound were normal in 
November and December 1990, respectively.

In April 1992, the veteran submitted copies of his service 
medical records to the RO.

In an April 1992 written statement, B.I. reported that the 
veteran's skin looked bad when she first met him in 1969.  
She stated that Agent Orange had affected his skin and that 
he suffered neck and head injuries during service and had 
foot problems.  

Private treatment records of the veteran from Alameda County 
Health Care Services and Humana Hospital were associated with 
the claims folder in June 1992.  During hospitalization in 
February 1991, he was diagnosed as having upper 
gastrointestinal blood loss, probably due to gastritis, and 
pancreatitis, alcoholic type.  He gave a history of abdominal 
pain since 1968 due to Agent Orange.  He complained of 
episodes of blackouts and numbness of his feet.  The veteran 
was hospitalized for psychiatric problems in October 1991.  
He complained of Agent Orange exposure which led to a rash, 
cramps, and joint pain.  On examination, his skin was free of 
rash.  The impression included epigastric pain.

On VA examination in September 1992, the veteran reported 
having blackouts, numbness, neck pain, and head pain.  He 
gave a history of a head injury during service in 1968 as a 
result of a jeep accident.  

VA treatment records dated from 1985 to 1992 were obtained.  
The veteran complained of paresthesias in the arms and legs 
in July and August 1987.  EMG was normal.  The neck had full 
range of motion.  His skin was without rash.  Pertinent 
diagnoses included paresthesias due to alcohol.  He was 
diagnosed as having a somatization disorder in March 1988.  
In June 1990, a colon barium enema revealed no significant 
abnormalities in the veteran's colon.  Magnetic resonance 
imaging (MRI) of the cervical spine in January 1992 showed 
degenerative, muscle spasm, post traumatic abnormality of the 
cervical contour with straightening of the lordotic curve and 
slight kyphotic curve in the upper cervical spine.  There was 
also a herniated disc at C5-6 to the right of midline causing 
effacement of the thecal sac and displacement of the spinal 
cord as well as encroachment of the C5-6 nerve root.

In a March 24, 1994, letter, the RO notified the veteran that 
new and material evidence had not been submitted to reopen 
claims for service connection for seizure and 
gastrointestinal disorders on a direct basis.  The veteran 
was also advised of his appellate rights, but did not appeal.

In April 1994, B.F. reported that the veteran had experienced 
constant pain, including neck pain, since 1982, and that he 
had consistent blackouts.

In May 1994 written statements, B.F., B.S., and B.I. reported 
that the veteran had blackouts, stomach, neck, and ankle 
problems and had disabilities due to exposure to Agent 
Orange. 

The veteran testified at a hearing at the RO in June 1994.  
He stated that he had a rash on his body, blackouts, and 
tendonitis in his feet.

In August 1994, treatment records from the David Grant 
Medical Center at Travis Air Force Base were obtained.  In 
March 1994, the veteran was treated for PTSD, polysubstance 
abuse, and chronic obstructive pulmonary disease.

In December 1994, the veteran provided private treatment 
records from Alameda County Medical Center/Highland Hospital.  
These records showed that he was diagnosed as having left 
ankle ligament instability, cervical spine degenerative joint 
disease, seizure disorders, sensory polyneuropathy, head 
trauma 1958, blackouts, and exfoliative dermatitis in 1993.  
It was noted that these conditions were not due to traumatic 
injury.  An August 1993 x-ray showed a healed fracture 
deformity of the left distal tibia.  The veteran reported 
that his symptoms first appeared in 1968.

In January 1995, a doctor noted the veteran's history of 
blackouts since 1967 and a history of head trauma in 1958.  
It was further indicated that he underwent right ankle 
lateral ligament repair and talofibular ligament repair and 
excision of fibrous adipose tissue in February 1994.  The 
examiner diagnosed right ankle ligament injury repaired by 
surgery; cervical spine C5-6 disc disease; and blackouts head 
trauma 1958.

The veteran was afforded a VA PTSD examination in October 
1996.  He again reported that he injured his head, neck, and 
left foot in a jeep accident during service in February 1968, 
and that he had blackouts since the accident.  Pertinent 
diagnoses included possible head injury secondary to motor 
vehicle accident.  It was noted that the veteran's visual 
hallucinations may be related to his head injury or 
hallucinogenic drug use.

In written statement received at the RO in November 1996, 
B.I. and G.F. reported that they had noticed the veteran's 
physical pains and problems over the years, including neck, 
stomach, and foot problems.

Numerous VA treatment records were also associated with the 
claims folder, dated from 1987 to 1998.  Some of these 
records were duplicates of those already of record.  Many of 
the records showed treatment for psychiatric problems.  Over 
the years, the veteran was treated for, inter alia, 
gastritis, gastroenteritis, chronic ankle pain diagnosed as 
possible degenerative joint disease, degenerative joint 
disease of the cervical spine and a herniated disc at C5-6 to 
the right (at which time he gave a history of chronic neck 
pain since falling on his right shoulder in 1969), cervical 
radiculopathy (at which time he gave a history of cervical 
pain since an automobile accident in 1968), hyperpigmented 
dermatitis, folliculitis, bilateral ankle instability, distal 
neuropathy, chronic ankle pain possibly associated with 
seronegative disease, sensory polyneuropathy due to 
alcoholism and substance abuse, foot and ankle degenerative 
joint disease, bilateral foot pronation.  The veteran 
repeatedly related his conditions to active service.  In 
January 1990, he reported fracturing both ankles during 
service in 1968.  The assessment was bilateral lower 
extremity pain and swelling of unknown etiology for greater 
than three years.  

The veteran underwent Agent Orange examination in May 1991.  
He complained of head, foot, and stomach pain which began in 
1967 and had steadily worsened.  He also reported that he 
broke his ankles and feet during service and that he 
currently had neck pain and blackouts.  Examination of the 
extremities, including the joints, was normal.  Neurological 
examination was normal.  There was a dark papular rash over 
the face, torso and exterminates.  The examiner diagnosed 
chronic abdominal pain, presumably related to gastritis which 
was related to alcohol abuse; skin rashes, chronic, of 
questionable etiology; and status post patient-reported 
multiple fractures.  EMG of the upper extremities was normal 
in March 1993, when the veteran gave a history of upper and 
lower extremity pain since 1968.  Mild arthritis of the left 
ankle was shown on bone scan in March 1993.

In June 1993, the veteran gave a history of blackouts since 
1968, which he related to Agent Orange exposure and a jeep 
accident.  He claimed that his last attack was two weeks ago.  
The examiner noted that the veteran's story was not typical 
for seizures and doubted that his complaints had an organic 
neurologic basis.

On Agent Orange examination in July 1993, the veteran 
reported having a skin rash since active service.  Pertinent 
diagnoses included acne vulgaris.  The veteran underwent left 
lateral ankle reconstruction in October 1993.  In December 
1993, an examiner indicated that the etiology of the 
veteran's blackouts was unknown and that an 
electroencephalogram (EEG) was normal.  In January 1994, the 
veteran underwent right lateral ankle reconstruction.  

Copies of the veteran's service personnel records were 
associated with the claims file in May 1999 and February 
2000.

In March 2000, written statement from G.I. and C.T. were 
submitted in support of the veteran's claim.  They stated 
that the veteran had problems after his separation from 
service, including a change in his behavior and problems with 
his head, legs, feet, a skin rash and stomach.

The veteran testified at a personal hearing before the Board 
in March 2000.  He reported that he suffered from a skin 
rash, peripheral neuropathy, and stomach, cervical spine, and 
seizure disorders as a result of exposure to Agent Orange and 
other in-service injuries.  He stated that he had a 
blackout/seizure while driving a jeep during service.  He 
also reportedly had bilateral foot and ankle disorders, which 
he attributed to the in-service jeep accident.  He further 
attributed his neck and foot disorders to the in-service jeep 
accident.


II.  Legal analysis

A.  General

Establishing direct service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304 (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for arthritis, 
epilepsies, organic disease of the nervous system, and peptic 
ulcers may be established based on a legal "presumption" by 
showing that the condition manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98. 

For purposes of determining whether a claim is well grounded, 
the evidence is generally presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993). 



B.  Entitlement to service connection for bilateral ankle and 
foot disorders (other than residuals of a right foot 
fracture)

Here, the veteran is shown to have current ankle and foot 
disorders.  For example, right foot mild hallux valgus was 
diagnosed on VA examination in July 1987.  In January 1989, 
Dr. Townsend diagnosed a fracture of the tibia and synovitis 
of the veteran's left ankle.  VA treatment records also 
reflect diagnoses of foot and ankle degenerative joint 
disease and bilateral foot pronation.  The veteran underwent 
surgery on his left and right ankles in 1993 and 1994, 
respectively, because of chronic ankle instability.  
Therefore, the Board finds that there is sufficient medical 
evidence of current disabilities, and the first element of a 
well-grounded claim has been satisfied.

The veteran maintains that he injured his ankles and feet 
during an in-service jeep accident.  Service medical records 
show several complaints of foot pain, diagnoses of pes 
planus, right ankle sprain in September 1967, a right leg 
contusion in March 1968, mild hammering of the toes in 
November 1968, and left foot swelling in May 1969.  In view 
of the foregoing, the Board finds that there is sufficient 
lay and medical evidence of incurrence of injuries and/or 
disease during service, and the second element of a well-
grounded claim has been satisfied.

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
experiencing continuity of ankle and foot symptomatology 
since active service and others have offered written 
statements as to observations of his symptomatology.  But 
there is no medical evidence of record of a nexus between any 
present ankle or foot disability and any post-service 
symptomatology.  Savage, 10 Vet. App. at 497, 498 (holding 
that medical evidence is required to relate the appellant's 
arthritis etiologically to post-service symptoms).  There are 
no medical opinions contained in any of the veteran's post-
service medical records relating any current ankle or foot 
disorder to any in-service disease or injury or to any post-
service symptomatology.  The veteran and the other lay 
individuals who offered statements are not competent to 
ascribe the veteran's post-service diagnoses to active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board is aware that on Agent Orange examination in May 
1991 the veteran reported that he broke his ankles and feet 
during service and the examiner diagnosed "status post 
patient reported multiple fractures."  The doctor was merely 
recording information provided by the veteran.  The diagnosis 
does not demonstrate that based upon his medical expertise, 
he found any disability relating back to service.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. 
Brown, 8 Vet. App. 406 (1995). 

Although the veteran may have continuously experienced ankle 
and foot symptomatology since active service, there is no 
medical evidence in the record at all tending to show that 
there were underlying chronic disabilities which caused the 
symptoms in service and that that underlying disabilities 
caused all the intermittent complaints of symptomatology 
experienced since service.  Similarly, there is no medical 
evidence tending to show that the in-service symptoms and/or 
findings represented chronic ankle or foot disorders rather 
than acute and transitory conditions. 

The Board acknowledges that the veteran was diagnosed as 
having pes planus and mild hammering of the toes during 
active service.  Indeed, pes planus was noted upon entry into 
service.  See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306 (1999).  However, the medical evidence of record does 
not show that the veteran currently has pes planus or 
hammering of the toes.  There is no medical evidence 
confirming the presence of either of these conditions 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

Because no medical evidence has been presented or secured to 
render plausible a claim that the veteran has a current ankle 
or foot disability that had its onset in service or is the 
result of, or related to, any disease contracted or injury 
sustained in active military service, the Board concludes 
that these claims are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claims for service connection for bilateral ankle 
and foot disorders.  Any additional post-service treatment 
records showing the presence of these disabilities many years 
after service would not well ground the claims.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations with regard to the veteran's claims.


C.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a right foot fracture

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  The veteran has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an NOD 
is not filed within that time.  38 U.S.C.A. § 7105(b) and (c) 
(West 1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (1999).

By letter dated January 2, 1990, the RO notified the veteran 
that service connection for a right foot fracture was denied.  
He was also advised of his appellate rights.  As he did not 
appeal, that decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 (1999).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

Although the RO denied entitlement to service connection for 
a foot condition in the rating decision on appeal without 
considering the preliminary issue of whether the veteran had 
submitted new and material evidence to reopen the claim, the 
Board has jurisdiction to consider the issue of whether new 
and material evidence has been submitted because that issue 
is part of the same "matter" of whether the veteran is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id.  
Thus, the issue on appeal has been recharacterized on the 
first page of this decision.  See also Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the veteran 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this case, the veteran's due process 
rights are not violated by this Board decision.  When the RO 
denied the claim of entitlement to service connection for 
foot condition in May 1995, it necessarily reviewed all of 
the evidence of record to reach that decision.  Since the 
Board must review all of the evidence of record in order to 
determine whether new evidence has been presented and whether 
it is material to the underlying issue, the veteran is not 
prejudiced by the Board's consideration of the preliminary 
issue of whether new and material evidence has been 
submitted.

At the time of the January 1990 RO decision, the evidence of 
record did not establish that the veteran's right foot 
disorder, diagnosed as mild hallux valgus in 1987, was 
related to any in-service disease or injury.  Any "new" 
evidence would have to bear directly and substantially upon 
this matter and be so significant that it must be considered 
in order to fairly decide the merits of the claim.  The 
evidence received subsequent to January 1990 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The Board finds that new and material evidence sufficient to 
reopen the veteran's claim for service connection for 
residuals of a right foot fracture has not been submitted.  

To the extent that the veteran contends that he has a right 
foot condition as a result of an in-service disease or injury 
and that he has experienced right foot symptomatology since 
service, this evidence is not new.  Prior to 1990, he had 
made similar statements.  So the contentions are not new; he 
is merely repeating his prior assertions.  The lay statements 
from others concerning the veteran's post-service right foot 
symptomatology are also not new, to the extent that there was 
lay evidence of post-service continuity of symptomatology of 
record in 1990.  Accordingly, this evidence is cumulative of 
evidence of record at the time of the January 1990 rating 
decision.  Moreover, even if they were new, lay statements 
concerning the onset of a right foot disorder would not be 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Moray v. Brown, 5 Vet. App. 211 (1993).

Copies of the veteran's service personnel and service medical 
records are not new evidence.  They were of record in 1990.  
Moreover, the service personnel records provide no 
substantive information regarding the matter at hand.

To the extent that the medical records show the presence of a 
right foot disorder many years after service, they are not 
new.  There was evidence before the RO in January 1990 that 
the veteran had a current right foot disability, as 
demonstrated on VA examination in July 1987.

Many of the medical records are new, however, they are not 
material, or so significant that they must be considered in 
order to fairly decide the merits of the claim.  The records 
do not in any way provide a medical linkage of any current 
right foot disorder with the veteran's active service.  There 
is no medical evidence indicating that the veteran has any 
right foot disorder related to disease or injury in service.  
The records that show a current right foot disability are not 
significant because they merely reflect the presence of this 
condition many years after service, without relating it to 
the veteran's service in any manner.  Accordingly, the 
records are not so significant that they must be considered 
in order to fairly decide the merits of the claims.

Medical records and lay statements that do not mention a 
right foot disorder, even if new, are not material.  The fact 
that the veteran is presently, or at some point was, impaired 
due to other medical problems is not a matter in dispute. 

Accordingly, the Board finds that the evidence received 
subsequent to January 1990 is not new and material and does 
not serve to reopen claim for service connection for 
residuals of a right foot fracture.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence in this 
case because nothing in the record suggests there is evidence 
that might reopen the finally denied claim.  Any additional 
post-service treatment records showing the presence of a 
right foot disorder many years after service would not serve 
to reopen the claim.  Accordingly, the Board concludes that 
VA did not fail to meet its obligations with regard to this 
claim under 38 U.S.C.A. § 5103(a) (West 1991).



D.  Entitlement to service connection for GI, skin, seizure, 
and cervical spine disorders, and peripheral neuropathy, 
including as a result of exposure 
to Agent Orange

1.  General

VA previously denied service connection for GI, skin and 
seizure disorders on a direct basis by decision entered in 
October 1987.  The veteran did not perfect an appeal and that 
decision became final.  In March 1994, the RO determined that 
new and material evidence had not been presented to reopen 
the claims for service connection for GI and seizure 
disorders on a direct basis.  Again, the veteran did not 
appeal.

In May 1989, a United States District Court invalidated a 
portion of former 38 C.F.R. § 3.311a, the "dioxin" (Agent 
Orange) regulation promulgated pursuant to the Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, § 5, 102 Stat. 2725, 2729 (1984), and 
voided all benefit denials made under the invalidated 
regulation.  Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404, 1423 (N.D. Cal. 1989); 
VAOPGCPREC 15-95 (1995).  Thereafter, in February 1991, the 
Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, 
was enacted.  Section 2 of that act, codified at 38 U.S.C.A. 
§ 1116, established a process for the possible establishment 
of presumptions of service connection to assist veterans who 
served in the Republic of Vietnam during the Vietnam era and 
subsequently developed diseases determined to be associated 
with exposure to herbicide agents.  VA subsequently issued 
several notices and regulations pursuant to the Agent Orange 
Act.

The enactment of the Agent Orange Act of 1991, together with 
the promulgation of notices and regulations pursuant to that 
Act, constitutes a substantive change in the law creating a 
new cause of action.  See, e.g., Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998); Spencer v. Brown, 17 F.3d 368 (Fed. 
Cir. 1994).  The Act and associated regulatory actions 
liberalized the requirements for establishing service 
connection for certain residuals of exposure to Agent Orange.  
Consequently, the veteran's claims of service connection for 
GI, skin, and seizure disorders are most properly viewed as 
new claims, separate and distinct from the claims which were 
previously denied in 1987 and 1994.  See McCartt v. West, 12 
Vet. App. 164, 167 (1999).  The claims were not adjudicated 
on the basis of Agent Orange exposure in 1987 and 1994.  The 
Board will therefore review the claims on appeal as original 
claims, rather than as applications to reopen a prior final 
decision. 

The law provides a presumption of service connection for 
certain diseases, including chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), which become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  The 
presumption is a rebuttable one.  38 C.F.R. § 3.307(d) 
(1999).  The United States Court of Appeals for the Federal 
Circuit determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1040 (1994).  The Secretary of Veterans Affairs, 
under the authority granted by the Agent Orange Act of 1991, 
has determined that a presumption of service connection based 
on exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice, 61 Fed. Reg. 41,442 (1996). 

The veteran served in the Republic of Vietnam during the 
Vietnam era.  Therefore, if any of the diseases listed in 
38 C.F.R. § 3.309(e) becomes manifest after separation from 
service, subject to certain periods of time for certain 
diseases, the veteran is presumed to have been exposed to an 
herbicide agent and the disease may be service-connected 
provided "that the rebuttable presumption provisions of 
§ 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), (d), 3.309(e) (1999).


2.  GI, seizure, and cervical spine disorders and peripheral 
neuropathy

The veteran is currently diagnosed as having GI, seizure, and 
cervical spine disorders, i.e., gastritis, recurrent syncope, 
and a herniated nucleus pulposus.  However, these conditions 
may not be presumptively service connected under the 
herbicide exposure regulations.  See 38 C.F.R. 
 3.307(a)(6)(iii).  While the veteran has been diagnosed as 
having peripheral neuropathy, this condition was not manifest 
within a year of service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).  Nor has the veteran been diagnosed to have acute or 
subacute peripheral neuropathy, which means transient 
peripheral neuropathy that appears within months or weeks of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See 38 C.F.R. § 3.309(e) Note 2 
(1999).  Rather, the veteran was first diagnosed as having 
sensory polyneuropathy in 1993, many years after service and 
the last possible herbicide exposure.  There was also a 
diagnosis of paresthesias due to alcoholism in 1987.

Because the veteran's condition may not be presumptively 
service connected under the herbicide exposure regulations, 
he is not presumed to have been exposed to herbicide agents 
in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (1999).  
Accordingly, he must present competent evidence of incurrence 
of disease or injury in service, current disability, and a 
nexus between the in-service disease or injury and the 
current disability in order to have a well-grounded claim.

As noted above, the veteran has been diagnosed as having as 
having GI, seizure, and cervical spine disorders and 
peripheral neuropathy.  Accordingly, the first element of a 
well-grounded claim for service connection has been 
satisfied. 

The veteran maintains that he was exposed to Agent Orange 
during active service and that he injured his neck when he 
fell on his right shoulder during service and/or during an 
in-service jeep accident.  He also claims to have experienced 
peripheral neuropathy since active service.  His service 
medical records show that he was treated for gastrointestinal 
problems on several occasions, a head injury as a result of 
an automobile accident in February 1968, and that he fell on 
his right shoulder in September 1969.  Radiculitis was 
diagnosed in January 1970.  Therefore, the Board finds that 
there is sufficient medical evidence of incurrence of a 
disease or injury during service, and the second element of a 
well-grounded claim for service connection has been 
satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
experiencing continuity of GI, seizure, neck, and neurologic 
symptomatology since active service and others have offered 
written statements as to observations of his symptomatology.  
But there is no medical evidence of record of a nexus between 
any present disabilities and any post-service symptomatology.  
Savage, 10 Vet. App. at 497, 498.  Medical expertise is 
required to relate the present disabilities etiologically to 
the veteran's post-service symptoms.  However, there are no 
medical opinions contained in any of the veteran's post-
service medical records relating his current GI, seizure, and 
neck disorders and peripheral neuropathy to any in-service 
disease or injury or to any post-service symptomatology.  

While an MRI of the cervical spine in January 1992 was 
interpreted as showing post traumatic abnormality of the 
cervical contour, this finding is not specific enough to 
relate any current cervical disorder to the veteran's in-
service injury(ies), as opposed to any other trauma.  There 
is no indication that this diagnosis was rendered by the 
examiner in conjunction with the veteran's in-service history 
of trauma to the neck.  The veteran's peripheral neuropathy 
has been related by medical professionals to cervical and 
lumbar spine disorders and alcohol abuse.  His gastritis has 
also been related to alcoholism.  While a VA examiner in 
October 1996 diagnosed a possible head injury due to motor 
vehicle accident and noted that hallucinations may be related 
to the head injury, a seizure disorder was not specifically 
related to the in-service accident.

Although the veteran may have continuously experienced GI, 
seizure, neck, and neurologic symptomatology since active 
service, there is no medical evidence in the record at all 
tending to show that there were underlying chronic 
disabilities which caused the symptoms in service and that 
that underlying disabilities also caused all the intermittent 
complaints of symptomatology experienced since service.  
Similarly, there is no medical evidence tending to show that 
the symptoms in service represented chronic disorders rather 
than acute and transitory conditions.  While the veteran and 
other lay individuals have ascribed his current disabilities 
to active service, these statements do not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Because no medical evidence has been presented or secured to 
render plausible a claim that any current GI, seizure, or 
cervical spine disorders or peripheral neuropathy diagnosed 
many years after service had their onset in service or are 
the result of, or related to, any disease contracted or 
injury sustained in active military service, the Board 
concludes that these claims are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

Nothing in the record suggests the existence of evidence that 
might well ground the veteran's claims for service connection 
for GI, seizure, or cervical spine disorders, or peripheral 
neuropathy, including as a result of exposure to Agent 
Orange.  Any additional treatment records showing the 
presence of these conditions many years after service would 
not serve to well ground the claims.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations with 
regard to these claim under 38 U.S.C.A. § 5103(a) (West 
1991).


3.  Skin disorder

The veteran has reported that a skin condition first appeared 
during active service.  A lay person can provide probative 
eye-witness evidence of visible symptoms.  A skin rash on the 
neck was noted during service in January 1969.  The first 
post-service medical evidence of the presence of a skin 
condition, diagnosed as dermatitis, was shown in August 1990, 
approximately 20 years following the veteran's separation 
from service.  Additional post-service diagnoses include 
folliculitis, a skin rash of questionable etiology, and acne 
vulgaris.  The evidence pertaining to the years between 
discharge from service and the 1990 diagnosis consists of the 
veteran's statements to the effect that he has continually 
suffered from this condition and lay statements from others 
as to their observations of his skin symptomatology.  

Based on the limited evidence in this case, the Board finds 
that the veteran's skin condition lends itself to lay 
observation.  See Savage, 10 Vet. App. at 495; see also 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994) for the proposition 
that medical causation evidence may not be necessary for 
conditions that lend themselves to lay observation such as 
flat feet).  Accordingly, the Board finds that the veteran's 
claim is well grounded, in that he has presented a plausible 
claim.

The veteran having stated a well-grounded claim, VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).  In this case, the RO obtained the 
veteran's treatment records.  There is no indication of 
additional records which the RO failed to obtain.  Sufficient 
evidence is of record to fairly decide the veteran's claim.  
Therefore, no further development is required. 

The standard of proof employed in deciding whether a well-
grounded claim for service connection should be allowed or 
denied is that the preponderance of the evidence must be 
against the claim in order for the claim to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In a case where there is an approximate balance of positive 
and negative evidence on issues material to the determination 
of the matter, the benefit of the doubt rule must be applied 
in favor of the appellant.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert, 1 Vet. App. at 55.  As to determining whether 
there is an "approximate balance" of the evidence, the 
Court has stated,

[A] determination under [section 5107(b)] is 
necessarily more qualitative than 
quantitative; it is one not capable of 
measurement with mathematical precision and 
certitude.  Equal weight is not accorded to 
each piece of material contained in a record; 
every item of evidence does not have the same 
probative value.  Judgments must be made but 
they must be accompanied by "a written 
statement of the Board's findings and 
conclusions, and reasons or bases for those 
findings and conclusions, on all material 
issues of fact or law presented on the 
record."  38 U.S.C.A. § [7104(d)(1)].

Gilbert, 1 Vet. App. at 57.  Thus, in deciding a claim for 
service connection on the merits, the Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright, 2 Vet. 
App. at 26; Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 
(1991); Gilbert, 1 Vet. App. at 59.  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Here, there is no medical evidence of record that the veteran 
developed a skin condition, i.e., chloracne or an acneform 
disease, to a degree of 10 percent within one year of active 
service.  38 C.F.R. § 3.307(a)(6) (1999).  The first medical 
evidence of a skin disorder is dated in 1990, approximately 
20 years after the veteran's separation from service.  There 
has been no diagnosis of chloracne.

Without a presumptive disease, the presumption of in-service 
exposure to an herbicide agent is not applicable and the 
veteran must provide evidence of exposure to Agent Orange in 
service.  See McCartt v. West, 12 Vet. App. 164 (1999) (both 
service in the Republic of Vietnam during the designated time 
period and the establishment of one of the listed diseases is 
required in order to establish entitlement to the in-service 
presumption of exposure to an herbicide agent).  The Board 
therefore considers the veteran's claim to be entitlement to 
service connection for a skin condition on a direct basis 
secondary to Agent Orange exposure in service.  Combee v. 
Brown, 34 F.3d 1039, 1040 (1994).

In this regard, the Board finds that the veteran's history of 
continuity of skin symptomatology since active service, and 
the other lay observations thereof, not to be credible.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  
Examination of the veteran's skin was normal on separation 
examination in January 1970.  Post-service examination of the 
skin was also normal on VA general medical examination in 
July 1987, in August 1987, and on VA examinations in May and 
June 1990.  The lack of any documented treatment for the 
veteran's alleged skin rash condition for approximately 20 
years after his separation from active service, despite 
complaints of continuing symptomatology and continuous visits 
to doctors, preponderates against a finding that he had a 
chronic skin rash during service.  His allegations of a 
chronic in-service skin rash are not worthy of belief when 
viewed in the context of all the relevant evidence of record.  
"The credibility of a witness can be impeached by a showing 
of interest, bias, inconsistent statements, or, to a certain 
extent, bad character."  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995), citing State v. Asbury, 415 S.E.2d 891, 895 (W. 
Va. 1992).  The veteran did not seek treatment for a skin 
condition for many years after service.  In rendering a 
determination on the merits of claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage, 10 Vet. App. at 496.  In some cases such 
as this one, the absence of evidence is more weighty and 
persuasive and probative of certain facts than is the 
evidence that exists and what is said is less credible and 
significant than what is not said, the latter of which 
sometimes speaks volumes.

Any contentions by the veteran or other lay individuals that 
his current skin disorder(s) is somehow related to active 
service are not competent.  There is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a skin condition.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a bilateral ankle disorder is denied.

Having found the claim not well grounded, entitlement to 
service connection for a bilateral foot disorder (other than 
residuals of a right foot fracture) is denied.

New and material evidence not having been presented, 
entitlement to service connection for residuals of a right 
foot fracture is denied.

Having found the claim not well grounded, entitlement to 
service connection for a gastrointestinal disorder, including 
as a result of exposure to Agent Orange, is denied.

Entitlement to service connection for a skin disorder, 
including as a result of exposure to Agent Orange, is denied.

Having found the claim not well grounded, entitlement to 
service connection for a seizure disorder (also claimed as 
blackouts), including as a result of exposure to Agent 
Orange, is denied.

Having found the claim not well grounded, entitlement to 
service connection for a cervical spine disorder, including 
as a result of exposure to Agent Orange, is denied.

Having found the claim not well grounded, entitlement to 
service connection for peripheral neuropathy, including as a 
result of exposure to Agent Orange, is denied.



REMAND

Entitlement to a disability rating in excess of 30 percent 
for 
service-connected PTSD

Additional development of the evidentiary record is required 
prior to adjudication of the veteran's claim.  He testified 
in March 2000 that he was treated for PTSD at the Memphis, 
Tennessee, VAMC in 1999.  The most recent VA records 
associated with the claims folder are dated in 1998.  It also 
appears that the veteran has been recently treated for PTSD 
at the Fort Roots and McLellan VAMCs.  Therefore, the RO 
should make arrangements to obtain these records on remand.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA 
records are constructively part of the record which must be 
considered).  

Another VA examination would also be helpful as to 
determining the current degree of impairment resulting from 
the veteran's service-connected PTSD, as opposed to his 
nonservice-connected psychiatric disorders, i.e., 
somatization disorder, personality disorder.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  


Therefore, this case is REMANDED for the following:

1.  Obtain from the veteran a list of 
treatment providers for his service-
connected PTSD since 1998.  Obtain all 
records of any treatment reported by the 
veteran that are not already in the claims 
file.  The Board is particularly 
interested in any treatment he received at 
the Memphis, Fort Roots, and McLellan 
VAMCs. 

With respect to the VAMCs, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any requests for private treatment 
records are not successful, the veteran 
and his representative should be advised 
of this and given the opportunity to 
obtain and submit the records, in keeping 
with the veteran's responsibility to 
submit evidence in support of his claim.  
38 C.F.R. §  3.159(c).

2.  After obtaining as many of the above 
records as possible, afford the veteran a 
VA mental disorders examination.  The 
examiner should be provided a copy of this 
remand and the veteran's entire claims 
folder.  The examiner is asked to indicate 
that he or she has reviewed this material 
in its entirety.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
psychiatric disorder(s), and should 
identify what symptoms, if any, the 
veteran currently manifests or has 
manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his social 
and industrial adaptability, as opposed to 
any nonservice-connected psychiatric 
disorders (i.e., somatization disorder, 
personality disorder).  In so doing, the 
examiner is asked to address his or her 
findings in the context of the veteran's 
work history.  The examiner should assign 
a Global Assessment of Functioning (GAF) 
score for the veteran's service-connected 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and provide an 
explanation of the score assigned.  If it 
is not possible to assign a GAF score on 
the basis of the veteran's PTSD alone, the 
examiner is asked to so state.

It is requested that the examiner discuss 
the prior medical evidence regarding the 
veteran's service-connected PTSD and 
reconcile any contradictory evidence 
regarding the level of the veteran's 
occupational impairment and any prior 
medical findings such as GAF scores. 

The examiner should distinguish between 
symptomatology resulting from the 
veteran's service-connected PTSD and any 
other nonservice-connected psychiatric 
disorders shown by the medical evidence.  
If it is medically impossible to 
distinguish among symptomatology resulting 
from the disorders, the examiner should 
specifically state so in the examination 
report.  

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
for evaluation of the condition at issue, 
such testing or examination is to be 
accomplished.

3.  Review the claims folder and ensure 
that all of the foregoing development is 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws, regulations and 
diagnostic codes, and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  Review the evidence of 
record at the time of the 1993 rating 
decision that was considered in assigning 
the original disability rating for PTSD, 
then consider all the evidence of record 
to determine whether the facts showed that 
the veteran was entitled to a higher 
disability rating for PTSD at any period 
of time since his original claim.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  Give due consideration to the 
effect of the revised criteria for 
evaluating mental disorders, effective 
November 7, 1996, and consider whether the 
old or new criteria are more favorable to 
the veteran, pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) and 
Green v. Brown, 10 Vet. App. 111 (1997).

5.  If any benefit sought remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond. 

Thereafter, the claim is to be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this REMAND are to comply with the directives 
of the joint motion, to obtain additional information, and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



